IN THE SUPREME COURT OF THE STATE OF DELAWARE

    JONATHAN S. HALL,                           §
                                                §
           Defendant Below,                     §   No. 321, 2020
           Appellant,                           §
                                                §
           v.                                   §   Court Below–Superior Court
                                                §   of the State of Delaware
    STATE OF DELAWARE,                          §
                                                §   Cr. ID Nos. 1507014587 (N)
           Plaintiff Below,                     §               1507024327 (N)
           Appellee.                            §
                                                §

                               Submitted: November 2, 2020
                               Decided:   December 2, 2020

Before VAUGHN, TRAYNOR, and MOTGOMERY-REEVES, Justices.

                                           ORDER

         After careful consideration of the appellant’s opening brief, the State’s motion

to affirm, and the Superior Court record, we conclude that the judgment below

should be affirmed on the basis of and for the reasons assigned in the Superior

Court’s August 6, 2020 order denying the appellant’s untimely motion for

postconviction relief.1 We also conclude that the Superior Court did not abuse its




1
    State v. Hall, 2020 WL 4559458 (Del. Super. Ct. Aug. 6, 2020).
discretion by declining to appoint counsel to assist the appellant, who pleaded guilty,

in the postconviction proceedings.2

       NOW, THEREFORE, IT IS ORDERED that the judgment of the Superior

Court is AFFIRMED.

                                     BY THE COURT:

                                     /s/ Gary F. Traynor
                                     Justice




2
  See Del. Super. Ct. Crim. R. 61(e)(3) (providing that the Superior Court may appoint counsel to
assist an indigent movant with a first timely filed motion for postconviction relief under certain
circumstances where the basis of the underlying conviction was a guilty plea).
                                                2